In a proceeding by a stockholder under article 78 of the Civil Practice Act, to compel a corporation to permit him to inspect its books and records and to make copies thereof, in which the corporation interposed a formal answer pleading a general denial and three affirmative defenses, the corporation and two of its officers appeal: (1) from an order of the Supreme Court, Nassau County, dated December 4, 1961, which granted the petitioner’s application; and (2) from an order of the same court, dated January 4, 1962, which denied their (appellants’) motion, based on supporting affidavits, to reargue or renew the petitioner’s said application and for a hearing on the issues raised by the pleadings. Order of December 4, 1961, affirmed, with $10 costs and disbursements. The inspection of the corporation’s books and records pursuant to said order shall proceed on 10 days’ written notice or on any other date which may be mutually fixed by the parties. Appeal from order of January 4, 1962 denying appellants’ motion to reargue or renew, dismissed as nonappealable. We have, however, considered all the affidavits presented on such motion, and would have affirmed said order if it were appealable. In our opinion, the record before us, even when considered in its entirety, fails factually to support the appellants’ claim of lack of good faith on the part *665of the petitioner. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.